DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. James R. Crawford on April 28, 2022.  

The application has been amended as follows:
Claim 1
Line 7, “aluminum chloride (DEAC) in an 

Claim 24
Line 1, “The 

Claim 25
Line 1, “The 

Claim 26
Line 1, “The 

Claim 27
Line 1, “The 

Claim 28
Line 1, “The 

Claim 29
The conducted in the presence of a solvent.

Claim 30
Line 1, “The 

Claim 31
Line 1, “The 30 

Claim 32
Line 1, “The 30 

Claim 33
Line 1, “The 

Claim 34
Line 1, “The 

Claim 35
Line 1, “The 

Claim 36
Line 1, “The 

Claim 37
Line 1, “The 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 3 and 22-37. A catalyst composition for an oligomerization of ethylene comprising: 
a catalyst, wherein the catalyst comprises a zirconium carboxylate having the formula Zr(OOCR)mX4-m,; and
a co-catalyst;
wherein the co-catalyst comprises ethylaluminum sesquichloride (EASC) and diethyl aluminum chloride (DEAC) in an EASC to DEAC mass ratio of 3: 1;
wherein the Al:Zr molar ratio in the catalyst composition is 35:1; and 
wherein R is alkyl, alkenyl, aryl, aralkyl or cycloalkyl; 
X is a halide; and 
m is 1 to 4, is considered novel.
A closest prior art to Aliyev et al. (US 2011/0054130 A1) discloses a catalyst composition for the oligomerization of ethylene into light alpha olefin comprising: (i) a catalyst, wherein the catalyst comprises a zirconium carboxylate having the formula Zr(OOCR)mX4-m, wherein R is alkyl, alkenyl, aryl, aralkyl or cycloalkyl; X is a halide; and m is 1, 2, 3 or 4 (paragraph [0012]), such as Zr(i-C3H7COO)4 (when m=4 and R is C3H7) and (ii) a co-catalyst comprises a co-catalyst comprises ethylaluminum sesquichloride (EASC) alone (paragraph [0042]), wherein the Al:Zr molar ratio in the catalyst composition is 35:1 (paragraph [0042]). In other embodiment, Aliyev discloses the co-catalyst comprises diethyl aluminum chloride (DEAC) alone (paragraph [0041]). But Aliyev does not disclose the co-catalyst comprises both ethylaluminum sesquichloride (EASC) and diethyl aluminum chloride (DEAC) with a mass ratio of 3:1.
Other pertinent prior art to McDaniel et al. (US 2003/0216525 A1) discloses catalytic components in the oligomerisation of ethylene to form high olefins in the presence of zirconium component, and further discloses the catalytic components comprise zirconium catalyst component (paragraphs [0020]-[0026]) and co-catalyst systems of an aluminum alkyl cocatalyst comprising triethylaluminum (TEA), triisobutyl aluminum (TIBAL), diethylaluminum chloride (DEAC), ethy laluminum sesquichloride (EASC), and mixtures of two or more thereof (paragraph [0027]). But McDaniel does not disclose the catalytic components comprise zirconium carboxylate having the formula Zr(OOCR)mX4-m and co-catalyst comprising both ethylaluminum sesquichloride (EASC) and diethyl aluminum chloride (DEAC) with a mass ratio of 3:1.
Other pertinent prior art to Chauvin et al. (US 5,345,023) discloses a process for oligomerizing ethylene (i.e., an olefin) into light alpha olefin such as 1-butene, 1-hexene, 1-octene, and 1-decene (i.e., linear alpha olefins) in the presence of a catalyst (Abstract), wherein the process comprises: (i) providing an ethylene feed, a catalyst and a solvent (toluene, or acetal, or ketal) into an oligomerization reactor (col. 2, line 4 thru col. 3, line 9); (ii) conducting an oligomerization reaction to produce a product stream comprising light alpha olefin such as 1-butene, 1-hexene, 1-octene, and 1-decene (col. 1, lines 42-51); and (iii) the catalyst comprises zirconium and co-catalysts comprising chlorodiethyl aluminum, dichloroethyl aluminum, ethyl aluminum sesquichloride or mixture thereof. But Chauvin does not disclose the catalyst composition comprises a co-catalyst comprising EASC and DEAC in a mass ratio of 3:1 and an Al:Zr molar ratio in the catalyst composition is 35:1.
Other pertinent prior art to Schneider et al. (US 8,058,369 B2) discloses a process for oligomerizing ethylene using a bubble column reactor (Title; col. 1, lines 5-23) and discloses bubble column reactors are widely known in the art of ethylene oligomerization into linear alpha olefins (col. 1, lines 5-23), and further discloses an embodiment of ethylene oligomerization in the presence of catalyst and solvent (Fig. 1; col. 2, lines 9-44). But Schneider is silent in regard to the catalyst composition comprises: (1) a zirconium catalyst; and (2) a co-catalyst comprising EASC and DEAC in a mass ratio of 3:1; and (3) an Al:Zr molar ratio in the catalyst composition is 35:1.  
The cited prior arts, alone or in combination, do not teach or suggest a catalyst composition for an oligomerization of ethylene comprising: a catalyst, wherein the catalyst comprises a zirconium carboxylate having the formula Zr(OOCR)mX4-m,; and a co-catalyst; wherein the co-catalyst comprises ethylaluminum sesquichloride (EASC) and diethyl aluminum chloride (DEAC) in an EASC to DEAC mass ratio of 3: 1; wherein the Al:Zr molar ratio in the catalyst composition is 35:1; and wherein R is alkyl, alkenyl, aryl, aralkyl or cycloalkyl; X is a halide; and m is 1 to 4, as recited in claim 1 of claimed invention. The process of making the catalyst composition of claim 1, as recited in claim 23 and its dependent claims, is considered novel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772